DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 5/16/2022 are as follows: 
Claims 12-20 are cancelled by the applicant;
Claims 21 and 22 are newly added;
Claims 1-11 and 21-22 are pending and being examined.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Levin (US2013/0263574A1, as previously cited) in view of Boudard (US2007/0137594A1, as cited in the IDS).
Re Claim 1. Levin teaches a rear axle coolant system (Figures 1-4), comprising: 
an exhaust heat recovery system that includes an exhaust gas heat exchanger (400) to transfer heat from an engine exhaust system to a cooling fluid (Figures 1, 2, 4; Paragraphs 18, 24, 25, 54-57); 
a rear-axle heat exchanger (204) to transfer heat between the cooling fluid and rear axle lubrication oil (Figures 1, 2; Paragraphs 23, 28; Paragraph 28 teaches the heat exchanger 204 can be for a driveline differential, which is another term for “rear-axle heat exchanger”); and 
a thermal battery system (300) positioned intermediate the exhaust heat recovery system (400) and the rear-axle heat exchanger (204), the thermal battery system configured to store excess heat from the exhaust heat recovery system via the cooling fluid, wherein a coolant valve (218) is positioned between the exhaust gas heat exchanger (400) and the thermal battery system (300) (Figures 1-4; Paragraphs 17, 24-26, 28; Paragraphs 33-51 detail the specific construction of the thermal battery system),
wherein the cooling fluid is in a coolant loop (200), wherein the cooling fluid in the coolant loop is maintained separate from engine coolant in an engine coolant system (Figure 2 illustrates the engine coolant is not part of coolant loop 200), and wherein a valve (222) is further positioned between the thermal battery system and the rear-axle heat exchanger (Figure 2; Paragraphs 15, 17, 22-30).  
the thermal battery system (300) positioned upstream of the valve (222) (Figure 2).
Levin fails to specifically teach the thermal battery system is positioned between the coolant valve and the valve.
However, Boudard teaches a thermal battery system (18) is positioned between a coolant valve (30A) and another valve (26A), wherein the thermal battery system (18) is positioned upstream of the valve (26A).  When Boudard is combined with Levin, the resulting combination would be the coolant valve 30A of Boudard would be located upstream of the thermal battery 300 of Levin to provide selective bypassing around the thermal battery, thereby locating the thermal battery 300 of Levin between the coolant valve 30A of Boudard and the valve 222 of Levin.
Therefore, in view of Boudard’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a coolant valve upstream of the thermal battery of Levin in order to provide a bypass passage around the thermal battery of Levin and thus better regulate the temperature of the thermal battery by allowing selective heat transfer fluid through the thermal battery system.  

Re Claim 2. Levin teaches a controller (138) storing instructions executable to: responsive to a first condition, bypass exhaust gas around the exhaust heat recovery system and flow the cooling fluid from the thermal battery system to the rear-axle heat exchanger; and responsive to a second condition, bypass exhaust gas around the exhaust heat recovery system and flow the cooling fluid from the exhaust heat recovery system to the rear-axle heat exchanger (Figures 1-6; Paragraphs 16, 18, 22-30, 56-70; Additionally, the presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113. In this instance, Levin’s apparatus is capable of performing the claimed processes).  
Re Claim 3. Levin teaches the first condition comprises a first rear axle lubrication oil temperature above a threshold temperature and thermal battery system temperature lower than the first rear axle lubrication oil temperature, and wherein the second condition comprises a second rear axle lubrication oil temperature above the threshold temperature and thermal battery system temperature equal to or greater than the second rear axle lubrication oil temperature (Figures 1-6; Paragraphs 16, 18, 22-30, 56-70; Additionally, the presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113. In this instance, Levin’s apparatus is capable of performing the claimed processes).  
Re Claim 4. Levin teaches the threshold temperature is a first threshold temperature, and wherein the controller includes further instructions executable to, responsive to a further rear axle lubrication oil temperature below a second threshold temperature, lower than the first threshold temperature, direct exhaust gas to the exhaust heat recovery system and flow heated cooling fluid from the exhaust heat recovery system to the rear-axle heat exchanger (Figures 1-6; Paragraphs 16, 18, 22-30, 56-70; Additionally, the presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113. In this instance, Levin’s apparatus is capable of performing the claimed processes).  
Re Claim 5. Levin teaches responsive to a  rear axle lubrication oil temperature being in a range of temperatures between the first threshold temperature and the second threshold temperature, the controller is configured to adjust the valve to a first position to direct the cooling fluid to bypass the rear-axle heat exchanger, and responsive to the first condition and the second condition, the controller is configured to adjust the valve to a second position to direct the cooling fluid to the rear-axle heat exchanger (Figures 1-6; Paragraphs 16, 18, 22-30, 56-70; Additionally, the presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 211. In this instance, Levin’s apparatus is capable of performing the claimed processes 3).  
Re Claim 6. Levin teaches the coolant valve (as discussed above) but fails to specifically teach the coolant valve is configured to bypass the cooling fluid around the thermal battery system responsive to the second condition, and direct the cooling fluid to the thermal battery system responsive to the first condition.  
However, Boudard teaches the coolant valve (30A) is configured to bypass (via branch path 28) the cooling fluid around a thermal battery system (18) responsive to the second condition, and direct the cooling fluid to the thermal battery system responsive to the first condition (Figures 1-2; Paragraph 51-59, 63-65, 74-108).  
Therefore, in view of Bourdard’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a bypass around the thermal battery system of Levin in order to better regulate the temperature of the thermal battery by allowing selective heat transfer fluid through the thermal battery system.  
Re Claim 7. Levin teaches the exhaust gas heat exchanger is configured to receive exhaust gas and the cooling fluid, and wherein the exhaust heat recovery system further includes an exhaust gas bypass valve (406) controlling flow of the exhaust gas to the exhaust gas heat exchanger, and wherein the controller is configured to actuate the exhaust gas bypass valve to a first position to direct the exhaust gas to the exhaust gas heat exchanger, and actuate the exhaust gas bypass valve to a second position to bypass the exhaust gas around the exhaust gas heat exchanger (Figures 1-6; Paragraphs 18, 25, 27, 52-57).  
Re Claim 8. Levin teaches the controller is configured to adjust the exhaust gas bypass valve responsive to an exhaust gas pressure drop across the exhaust gas heat exchanger (Figures 1-6; Paragraph 57; Additionally, the presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.).  
Re Claim 11. Levin teaches a pump (210) to circulate cooling fluid (Figure 2; Paragraph 24).

Claims 9-10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Levin (US2013/0263574A1, as previously cited) in view of Boudard (US2007/0137594A1, as cited in the IDS) and in further view of Banzhaf (US5215044, as previously cited).
Re Claim 9. Levin teaches the thermal battery system (as discussed above) but fails to specifically teach a first temperature sensor downstream of the thermal battery system and a second temperature sensor downstream of the rear-axle heat exchanger.
However, Banzhaf teaches a control unit (10) with a first temperature sensor (21) downstream of the thermal battery system (8 is equivalent) and a second temperature sensor (20) downstream of the rear-axle heat exchanger (3 is equivalent) (Figure 1, 8; Column 4 lines 6-27, Column 8 line 51 to Column 9 line 26).
Therefore, in view of Banzhaf’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add temperature sensors downstream of the thermal battery system and rear-axle heat exchanger of Levin in order to better regulate the temperatures of the two thermal devices, as is well-understood in the art.

Re Claim 10. Levin as modified by Banzhaf teach the controller is configured to determine rear axle lubrication oil temperature based on cooling fluid flow rate and temperature measured by the second temperature sensor and determine thermal battery system temperature based on cooling fluid flow rate and temperature measured by the first temperature sensor (Levin Figures 1-4; Banzhaf Figure 1, 8; Column 4 lines 6-27, Column 8 line 51 to Column 9 line 26; Banzhaf teaches measuring the temperatures using temperature sensors, wherein the temperatures are dependent upon the cooling fluid flow rate).  

Re Claims 21 & 22. Levin teaches the thermal battery system (as discussed above) and the valve positioned upstream of the rear-axle heat exchanger (Levin Figure 2) but fails to specifically teach a first temperature sensor positioned between the thermal battery system and the valve, the first temperature sensor positioned upstream of the valve; and a second temperature sensor positioned downstream of the rear-axle heat exchanger, the rear-axle heat exchanger positioned between the first temperature sensor and the second temperature sensor.
However, Banzhaf teaches a control unit (10) with a first temperature sensor (21) downstream of the thermal battery system (8 is equivalent) and a second temperature sensor (20) downstream of the rear-axle heat exchanger (3 is equivalent) (Figure 1, 8; Column 4 lines 6-27, Column 8 line 51 to Column 9 line 26).  When Banzhaf is combined with Levin and Boudard, the resulting combination would be the first temperature sensor would be placed downstream of Levin’s thermal battery 300, thus resulting in the first temperature sensor being between the thermal battery system 300 and the valve 222 of Levin and also upstream of the valve 222 of Levin.  Further, when Banzhaf is combined with Levin and Boudard, the resulting combination would be the second temperature sensor would be placed downstream of Levin’s rear axle heat exchanger 204, wherein the rear axle heat exchanger 204 of Levin would be between the first temperature sensor (since the rear axle-heat exchanger is downstream of the first temperature sensor) and the second temperature sensor (since the second temperature sensor is downstream of the rear-axle heat exchanger).
Therefore, in view of Banzhaf’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add first and second temperature sensors downstream of the thermal battery system and rear-axle heat exchanger of Levin in order to better regulate the temperatures of the two thermal devices, as is well-understood in the art.   It would have been obvious to one of ordinary skill in the art at the time the invention was made to add a first and second temperature sensor to specific locations of Levin, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04 (VI, C).  Further, the use of temperature sensors to monitor thermal systems is well-known and established in the mechanical arts, wherein it is an obvious matter of design choice to monitor selective locations of the thermal system.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the temperature sensors of Banzhaf into the system of Levin because it does no more than yield predictable results of monitoring the temperature of the system, wherein it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see MPEP 2143).

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 7-10 of the reply that Levin fails to teach the valve positioning of amended claim 1.  This argument is moot in view of the new grounds of rejection based on Boudard.
Applicant argues on pages 10-11 of the reply that Levin fails to teach the limitations of claims 6, 9, and 10.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, claim 6 is rejected based on Levin and Boudard, and claims 9 and 10 are rejected based on Levin, Boudard, and Banzhaf.  Therefore, the applicants’ argument that Levin fails to teach all the limitations of claims 6, 10, and 11 is not persuasive.
Applicant argues on page 11 of the reply that “there is insufficient evidence of record to modify Levin to instead position the heat battery (300) between the first valve (218) and the second valve (222) with the heat battery (300) upstream of second valve (222).”  However, this is not what the current rejection is based upon.  Rather, the current rejection adds a valve to Levin based on Boudard’s teaching.  In this viewpoint, when Boudard is combined with Levin, the resulting combination would be the coolant valve 30A of Boudard would be located upstream of the thermal battery 300 of Levin to provide selective bypassing around the thermal battery, thereby locating the thermal battery 300 of Levin between the coolant valve 30A of Boudard and the valve 222 of Levin.  Therefore, the applicants’ argument is not persuasive.
Applicant argues on page 11 of the reply that Boudard and Banzhaf fails to teach all the limitations of claim 1.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, the combined teachings of the prior art disclose the claimed limitations.  Specifically, Levin teaches the thermal battery system and Boudard teaches an advantageous coolant valve positioning around the thermal battery.  Banzhaf futher teaches advantageous temperature sensors for monitoring a thermal system.  Therefore, the applicants’ argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763